Reasons for allowance



1.	Claims 1-6.8-15,17-20 are allowed.

2. 	IDS dated 08/30/21, 10/12/21, 11/05/21, 02/10/22, 02/22/22 considered. 

3.	The following is an examiner’s statement of reasons for allowance:
Along with response dated 10/22/21 the closest prior art HWANG (US 2018/0316543A1) explains an NFV orchestrator may perform coordination and management of NFV infrastructure and software resources. Also, the NFV orchestrator may control the VIM and the NFVI such that network services (NSs) are implemented in the NFVI. In addition, the NFV orchestrator may manage mounting of new NSs and VNF packages. The NFV orchestrator may also manage life cycles (e.g. instantiation, scaling up or down, performance measurement, event correlation analysis, termination, or the like) of the NSs. The NFV Orchestrator may also manage, verify, and authorize resource requests of the NFVI, and integrate the NFV into the existing network by interacting with the OSS/BSS environments. the integrated platform management apparatus may provide a physical hardware infrastructure function, VM function, a virtual network function, a networking protocol function, a virtualized infrastructure function, a wired, a service catalogue (slicing) module, a big-data analysis platform, and a VNF service automatic test tool. EP 3046288 explains a VNF resource pool management apparatus sends a VNF network element response message to the VNF resource pool user apparatus, where the VNF network element response message includes identification information of the first VNF network ele-ment. After the VNF resource pool determines the first VNF network element, the VNF re-ource pool management apparatus sends the VNF net-work element response message to the VNF resource pool user apparatus, where the VNF network element response message includes the identification information of the first VNF network element, thatis, the VNF network element response message includes identification information of each VNF network element determined. The VNF resource pool user apparatus can determine the first VNF network element according to the identification information of the first VNF network element, that is, the VNF resource pool user apparatus can determine, according to the identification information of each VNF network element determined in the foregoing, each VNF network element determined in the foregoing. Therefore, location deployment of VNF network elements with different degrees of reliability can be flexibly implemented, avoiding a problem that a functional cluster or an active/standby group formed by the VNF network elements fails when a lower-layer physical device or logical module of a VNE network element is faulty. Shatzkeamer (US 2014/0317293A1) explains an orchestrator can track performance of each individual virtualized network function (VNF) within the VNF domain (i.e., VNF container), .. Schwartz et al(US 10069694) explains  online automated VNF certification system performs a second level of certification for the at least one VNF, including testing deployment based functionality associated with the at least one VNF and validating results of testing the 
However regarding claims 1 , 10, 19  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the at least one VNF tester is deployed in a same environment as the at least one VNF and wherein the at least one VNF tester is instructed to perform behaviors that attempt to impact performance of the at least one VNF, wherein the at least one VNF tester is instructed to attempt to monopolize resources of the NFV infrastructure available to the at least one VNF; testing the NFV infrastructure by testing the one or more virtual resources of the NFV infrastructure using the at least one VRT and testing the at least one VNF associated with the NFV infrastructure by using the at least one VNF tester to request or use at least some of the resources of the NFV infrastructure available to the at least one VNF; and monitoring performance of the NFV , wherein the test system is external to the at least one physical computing platform implementing the NFV infrastructure and is external to a management system comprising the VIM. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478